 



Exhibit 10.56
BROADVISION, INC.
1996 Equity Incentive Plan
Restricted Stock Bonus Agreement
     Pursuant to the Restricted Stock Bonus Grant Notice (“Grant Notice”) and
this Restricted Stock Bonus Agreement (collectively, the “Award”) and in
consideration of your past services, BroadVision, Inc. (the “Company”) has
awarded you a stock bonus under its 1996 Equity Incentive Plan (the “Plan”) for
the number of shares of the Company’s Common Stock subject to the Award as
indicated in the Grant Notice. Defined terms not explicitly defined in this
Restricted Stock Bonus Agreement but defined in the Plan shall have the same
definitions as in the Plan.
     The details of your Award are as follows:
     1.      Vesting. Subject to the limitations contained herein, your Award
will vest as provided in the Grant Notice, provided that vesting will cease upon
the termination of your Continuous Service.
     2.      Number of Shares. The number of shares subject to your Award may be
adjusted from time to time for adjustments in the stock subject to the Plan, as
provided in Section 11(a) of the Plan.
     3.      Securities Law Compliance. You may not be issued any shares under
your Award unless the shares are either (a) then registered under the Securities
Act or (b) the Company has determined that such issuance would be exempt from
the registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
     4.      Right of Reacquisition.
               (a)      To the extent provided in the Company’s bylaws, as
amended from time to time, the Company shall have the right to reacquire all or
any part of the shares received pursuant to your Award (a “Reacquisition
Right”).
               (b)      To the extent a Reacquisition Right is not provided in
the Company’s bylaws, as amended from time to time, the Company shall have a
Reacquisition Right as to the shares you received pursuant to your Award that
have not as yet vested in accordance with the Vesting Schedule on the Grant
Notice (“Unvested Shares”) on the following terms and conditions:
                    (i)      The Company, shall simultaneously with termination
of your Continuous Service automatically reacquire for no consideration all of
the Unvested Shares, unless the Company agrees to waive its Reacquisition Right
as to some or all of the Unvested Shares. Any such waiver shall be exercised by
the Company by written notice to you or your

1.



--------------------------------------------------------------------------------



 



representative (with a copy to the Escrow Holder as defined below) within ninety
(90) days after the termination of your Continuous Service, and the Escrow
Holder may then release to you the number of Unvested Shares not being
reacquired by the Company. If the Company does not waive its Reacquisition Right
as to all of the Unvested Shares, then upon such termination of your Continuous
Service, the Escrow Holder shall transfer to the Company the number of shares
the Company is reacquiring.
                    (ii)      The Company initially shall have the right to
reacquire Unvested Shares for no monetary consideration (that is, for $0.00);
provided, however, that the Company’s right to reacquire Unvested Shares for no
monetary consideration shall lapse at a minimum rate of twenty percent (20%) of
the total number of shares subject to your Award per year over five (5) years
from the Date of Grant.
                    (iii)      If your Award is not fully vested on the date of
grant, the shares issued under your Award shall be held in escrow pursuant to
the terms of the Joint Escrow Instructions attached to the Grant Notice as
Attachment IV. You agree to execute two (2) Assignment Separate From Certificate
forms (with date and number of shares blank) substantially in the form attached
to the Grant Notice as Attachment III and deliver the same, along with the
certificate or certificates evidencing the shares, for use by the escrow agent
pursuant to the terms of the Joint Escrow Instructions.
                    (iv)      Subject to the provisions of your Award, you
shall, during the term of your Award, exercise all rights and privileges of a
stockholder of the Company with respect to the shares deposited in escrow. You
shall be deemed to be the holder of the shares for purposes of receiving any
dividends which may be paid with respect to such shares and for purposes of
exercising any voting rights relating to such shares, even if some or all of
such shares have not yet vested and been released from the Company’s
Reacquisition Right.
                    (v)      If, from time to time, there is any stock dividend,
stock split or other change in the character or amount of any of the outstanding
stock of the corporation the stock of which is subject to the provisions of your
Award, then in such event any and all new, substituted or additional securities
to which you is entitled by reason of your ownership of the shares acquired
under your Award shall be immediately subject to the Reacquisition Right with
the same force and effect as the shares subject to this Reacquisition Right
immediately before such event.
     5.      Restrictive Legends. The shares issued under your Award shall be
endorsed with appropriate legends determined by the Company.
     6.      Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

2.



--------------------------------------------------------------------------------



 



     7.      Withholding Obligations.
          (a)      At the time your Award is made, or at any time thereafter as
requested by the Company, you hereby authorize withholding from payroll and any
other amounts payable to you, and otherwise agree to make adequate provision for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your Award.
          (b)      Unless the tax withholding obligations of the Company and/or
any Affiliate are satisfied, the Company shall have no obligation to issue a
certificate for such shares or release such shares from any escrow provided for
herein.
     8.      Tax Consequences. The acquisition and vesting of the shares may
have adverse tax consequences to you that may avoided or mitigated by filing an
election under Section 83(b) of the Internal Revenue Code, as amended (the
“Code”). Such election must be filed within thirty (30) days after the date of
your Award. YOU ACKNOWLEDGE THAT IT IS YOUR OWN RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(B), EVEN IF YOU
REQUEST THE COMPANY TO MAKE THE FILING ON YOUR BEHALF.
     9.      Notices. Any notices provided for in your Award or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
     10.      Miscellaneous.
          (a)      The rights and obligations of the Company under your Award
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by
the Company’s successors and assigns. Your rights and obligations under your
Award may only be assigned with the prior written consent of the Company.
          (b)      You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c)      You acknowledge and agree that you have reviewed your Award
in its entirety, have had an opportunity to obtain the advice of counsel prior
to executing and accepting your Award and fully understand all provisions of
your Award.
     11.      Governing Plan Document. Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control.

3.



--------------------------------------------------------------------------------



 



Joint Escrow Instructions
____________ __, 200_
Corporate Secretary
BroadVision, Inc.
585 Broadway
Redwood City, CA 94063
Dear Sir/Madam:
     As Escrow Agent for both BroadVision, Inc., a Delaware corporation (the
“Company”), and the undersigned recipient of stock of the Company (“Recipient”),
you are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of that certain Restricted Stock Bonus Grant Notice (the
“Grant Notice”), dated ___, 200___to which a copy of these Joint Escrow
Instructions is attached as Attachment IV, and pursuant to the terms of that
certain Restricted Stock Bonus Agreement (“Agreement”), which is Attachment I to
the Grant Notice, in accordance with the following instructions:
     1.      In the event Recipient ceases to render services to the Company or
an affiliate of the Company during the vesting period set forth in the Grant
Notice, the Company or its assignee will give to Recipient and you a written
notice specifying that the shares of stock shall be transferred to the Company.
Recipient and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.
     2.      At the closing you are directed (a) to date any stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, to the Company.
     3.      Recipient irrevocably authorizes the Company to deposit with you
any certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Grant Notice.
Recipient does hereby irrevocably constitute and appoint you as Recipient’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.
     4.      This escrow shall terminate upon vesting of the shares or upon the
earlier return of the shares to the Company.
     5.      If at the time of termination of this escrow you should have in
your possession any documents, securities, or other property belonging to
Recipient, you shall deliver all of same to any pledgee entitled thereto or, if
none, to Recipient and shall be discharged of all further obligations hereunder.

1.



--------------------------------------------------------------------------------



 



     6.      Your duties hereunder may be altered, amended, modified or revoked
only by a writing signed by all of the parties hereto.
     7.      You shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.
     8.      You are hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case you obey or comply with any such order, judgment or decree of any
court, you shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction.
     9.      You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Grant Notice or any documents or papers deposited or
called for hereunder.
     10.      You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.
     11.      You shall be entitled to employ such legal counsel, including but
not limited to Cooley Godward LLP, and other experts as you may deem necessary
properly to advise you in connection with your obligations hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor.
     12.      Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be Secretary of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company may
appoint any officer or assistant officer of the Company as successor Escrow
Agent and Recipient hereby confirms the appointment of such successor or
successors as his attorney-in-fact and agent to the full extent of your
appointment.
     13.      If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
     14.      It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, you may (but are not obligated to) retain in your possession without
liability to anyone all or any part of said securities until such dispute shall
have been settled either by mutual written agreement of the parties concerned or
by a final order, decree or judgment of a court of competent jurisdiction after
the time for

2.



--------------------------------------------------------------------------------



 



appeal has expired and no appeal has been perfected, but you shall be under no
duty whatsoever to institute or defend any such proceedings.
     15.      Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in any United States Post Box, by registered or certified mail with
postage and fees prepaid, addressed to each of the other parties hereunto
entitled at the following addresses, or at such other addresses as a party may
designate by ten (10) days’ written notice to each of the other parties hereto:

         
Company:
  BroadVision, Inc.    
 
  585 Broadway    
 
  Redwood City, CA 94063    
 
  Attn: Chief Financial Officer    
 
       
Recipient:
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
Escrow Agent:
  BroadVision, Inc.    
 
  585 Broadway    
 
  Redwood City, CA 94063    
 
  Attn: Corporate Secretary    

     16.      By signing these Joint Escrow Instructions you become a party
hereto only for the purpose of said Joint Escrow Instructions; you do not become
a party to the Grant Notice.
[Remainder of page intentionally left blank]

3.



--------------------------------------------------------------------------------



 



     17.      This instrument shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Grant Notice and these Joint Escrow Instructions in
whole or in part.

            Very truly yours,

BroadVision, Inc.


      By:                   Recipient                  Name:                   
        Escrow Agent:      

4.



--------------------------------------------------------------------------------



 



Assignment Separate From Certificate
     For Value Received and pursuant to that certain Restricted Stock Bonus
Grant Notice and Restricted Stock Bonus Agreement (the “Award”),
________________________ hereby sells, assigns and transfers unto BroadVision,
Inc., a Delaware corporation (“Assignee”) __________________(___) shares of the
common stock of the Assignee, standing in the undersigned’s name on the books of
said corporation represented by Certificate No. ___herewith and do hereby
irrevocably constitute and appoint __________________as attorney-in-fact to
transfer the said stock on the books of the within named Company with full power
of substitution in the premises. This Assignment may be used only in accordance
with and subject to the terms and conditions of the Award, in connection with
the reacquisition of shares of Common Stock of the Corporation issued to the
undersigned pursuant to the Award, and only to the extent that such shares
remain subject to the Corporation’s Reacquisition Right under the Award.

            Dated:                   Signature:                      

[Instruction: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment is to enable the Company to exercise its
Reacquisition Right set forth in the Award without requiring additional
signatures on your part.]

 